DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (IDS: JP2008075633A) hereinafter Kawai and Lawler (IDS: NPL "Refinement and Validation of the TSA") hereinafter Lawler.
Claim 1:
Kawai discloses a method for predicting a combustion state of an engine [1], the method comprising: an operating condition setting step [S10] of setting an operating condition of the engine; a highest temperature portion temperature calculation step of calculating a temperature of a highest temperature portion based on the operating condition, the highest temperature portion being a region in which a temperature is highest in a cylinder before combustion of the engine [Fig. 9, ¶¶0031-0032]; a combustion start timing calculation step of calculating a combustion start timing of the engine based on the temperature of the highest temperature portion [¶¶0010-0011]; a lowest temperature portion temperature calculation step of calculating a temperature of a lowest temperature portion based on the operating condition, the temperature of the wall surface layer portion, and the combustion start timing, the lowest temperature portion being a region in which a temperature is lowest in the cylinder [S60-S80; ¶¶0033-0034]; a combustion end timing calculation step of calculating a combustion end timing of the engine based on the temperature of the lowest temperature portion [S10]; a combustion timing outputting step of outputting the calculated combustion start timing and the calculated combustion end timing; and a combustion step of performing combustion in accordance with the calculated combustion start timing and the calculated combustion end timing [S100, S110, S130].
Kawai doesn’t explicitly disclose a wall surface layer temperature calculation step of calculating a temperature of a wall surface layer portion of a combustion chamber adjacent a wall surface of the cylinder based on state changes in a burned portion of the combustion chamber in which combustion has occurred, an unburned portion of the combustion chamber in which combustion has not yet occurred, and the wall surface layer portion.
However, Lawler does disclose a wall surface layer temperature calculation step of calculating a temperature of a wall surface layer portion of a combustion chamber adjacent a wall surface of the cylinder based on state changes in a burned portion of the combustion chamber in which combustion has occurred, an unburned portion of the combustion chamber in which combustion has not yet occurred, and the wall surface layer portion [Figs. 1-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of Kawai with the wall surface calculation step of Lawler to improve the prediction of the combustion state of the engine in transient operation by taking in to consideration the effect of the unburned portion on wall cooling.
Claim 2:
Kawai and Lawler, as shown in the rejection above, discloses all the limitations of claim 1.
Kawai doesn’t explicitly disclose wherein the lowest temperature portion temperature calculation step calculates the temperature of the wall surface layer portion as the temperature of the lowest temperature portion based on volume changes that correspond to pressure changes due to combustion progress in the cylinder in the burned portion, the unburned portion, and the wall surface layer portion.
However, Lawler does disclose wherein the lowest temperature portion temperature calculation step calculates the temperature of the wall surface layer portion as the temperature of the lowest temperature portion based on volume changes that correspond to pressure changes due to combustion progress in the cylinder in the burned portion, the unburned portion, and the wall surface layer portion. [Eqs. 1-2]
Claims 3 and 7:
Kawai and Lawler, as shown in the rejection above, discloses all the limitations of claims 1 and 2.
Kawai doesn’t explicitly disclose wherein the combustion end timing calculation step calculates the combustion end timing by performing Livengood-Wu integration on the temperature of the lowest temperature portion.
However, Lawler does disclose wherein the combustion end timing calculation step calculates the combustion end timing by performing Livengood-Wu integration on the temperature of the lowest temperature portion. [Eq. 4]
Claims 4, 8, 11, and 14:
Kawai and Lawler, as shown in the rejection above, discloses all the limitations of claims 1-3 and 7.
Kawai doesn’t explicitly disclose wherein the highest temperature portion temperature calculation step calculates the temperature of the highest temperature portion based on the operating condition and a temperature of a central portion in the cylinder.
However, Lawler does disclose wherein the highest temperature portion temperature calculation step calculates the temperature of the highest temperature portion based on the operating condition and a temperature of a central portion in the cylinder. [Review of TSA Methodology]
Claims 5, 9, 12, 15, and 17:
Kawai and Lawler, as shown in the rejection above, discloses all the limitations of claims 1, 2, 4, 7, and 8.
Kawai doesn’t explicitly disclose wherein the highest temperature portion temperature calculation step calculates the temperature of the highest temperature portion based on a change in a cylinder pressure of the engine and a cylinder temperature before combustion included in the operating condition, and the combustion start timing calculation step calculates the combustion start timing by performing Livengood-Wu integration on the temperature of the highest temperature portion.
However, Lawler does disclose wherein the highest temperature portion temperature calculation step calculates the temperature of the highest temperature portion based on a change in a cylinder pressure of the engine and a cylinder temperature before combustion included in the operating condition, and [Eqs. 1-3] the combustion start timing calculation step calculates the combustion start timing by performing Livengood-Wu integration on the temperature of the highest temperature portion. [Eq. 4]
Claims 6, 10, 13, 16, 18, and 19:
Kawai and Lawler, as shown in the rejection above, discloses all the limitations of claims 1, 2, 5, and 7-9.
	Kawai doesn’t explicitly disclose further comprising: an ignition delay calculation step of calculating an ignition delay in the cylinder based on an amount of exhaust gas reintroduced into the cylinder, wherein the combustion start timing calculation step and the combustion end timing calculation step calculate the combustion start timing and the combustion end timing, respectively, in consideration of the ignition delay.
	However, Lawler does disclose further comprising: an ignition delay calculation step of calculating an ignition delay in the cylinder based on an amount of exhaust gas reintroduced into the cylinder, wherein the combustion start timing calculation step and the combustion end timing calculation step calculate the combustion start timing and the combustion end timing, respectively, in consideration of the ignition delay. [Fig. 5; Eqs. 4-5]
Claim 20:
Kawai and Lawler, as shown in the rejection above, discloses all the limitations of claim 1.
	Kawai also discloses wherein the wall surface layer portion is located in an outer edge portion inside the cylinder and is surrounded by a cylinder head, a cylinder liner, and a piston that face the combustion chamber, wherein the wall surface layer potion is a cylindrical region that extends along the cylinder liner and is located radially inward of the cylinder liner [Figs. 1-2].

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/3/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747